DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2021 has been entered.
AIA  Status of the Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 6/23/2021, have been fully considered.  Applicant traverses the rejection of claims under 35 U.S.C. 103(a).  
First, Applicant points to “[t]he pKa values for citric acid” based on a provided “table from EP2068823 [as] illustrative”, which Applicant relies on for the proposition that “[w]here the concentration of citric acid exceeds that of sodium citrate by a factor of around 4/1, the pH of the solution is around 3… [w]here the concentrations of citric acid and sodium citrate are approximately equal, the pH of the solution is around 4… [and where] the concentration of the sodium citrate exceeds that of citric acid by around 2/1, the pH of the solution is around 5” (Applicant Arguments, Page 7).  Applicant then argues that “[i]n the instantly-claimed formulations, the concentration of citric acid and sodium citrate is only slightly lower than that in the table (i.e., the range for citric acid is around 2-6 g/l, and the concentration of sodium citrate is around 1 g/l).  So… the pH values would be expected to be fairly comparable.  Even at the lowest the pH will be around 3” (Applicant Arguments, Page 7).  
Turning to Example 2 of Dhuppad et al, Applicant points out that “the amount of sodium citrate… is 0.001-0.008 wt.% and the amount of citric acid is 0.0-0.008 wt.%” (Applicant Arguments, Page 7).  As such, Applicant argues, “[l]ooking at the table shown above, and comparing that with Dhuppand’s ranges, at one extreme, one can have a formulation with as little as 0.001 wt.% sodium citrate and as much as 0.008 wt.% citric acid, in the middle ranges… with 0.008 wt.% sodium citrate and 0.008 wt.% citric acid, and the other extreme… with as much as 0.008 wt.% sodium citrate and no citric acid” providing compositions having a pH of “[a]t one extreme… around 3… [i]n the middle… around 4… [and, at the other extreme] > 7.00” (Applicant Arguments, Page 8; see also Applicant Arguments, Page 10: “[t]he claimed compositions will have a pH of around 3.  The Dhuppad compositions may have a pH anywhere from 3-7”).
At the outset, as discussed by MPEP 2144.05, “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (citing In re Wertheim, 541 F.2d 257 (CCPA 1976); In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465 (Fed. Cir. 1997)).  
Moreover, as discussed in the basis of the rejection, Dhuppad et al teach that the pH is “most preferably from about 2.7 to about 3.2” (Paragraph 0071).  
Applicant, however, further argues that the amounts of citric acid and sodium citrate in the compositions of Dhuppad et al also differ significantly from the instantly claimed amounts.  As argued by Applicant, “the lowest concentration of sodium citrate in the claimed compositions is an order of magnitude more than the highest concentration in Dhuppad’s compositions” and 
Yet, as discussed in the basis of the rejection, as further taught by Dhuppad et al the “solution… may contain sodium citrate at a concentration of about 0.1 to about 1.0 % (w/w) and citric acid at a concentration of about 0.1 to 1.0% (w/w)” (Paragraph 0074).  As such, it cannot be found persuasive that “the lowest concentration of sodium citrate in the claimed compositions is an order of magnitude more than the highest concentration in Dhuppad’s compositions” and “[t]he lowest concentration of citric acid in the claimed compositions is 25 times higher than the highest concentration in Dhuppad’s compositions”, as argued by Applicant.
Applicant, however, argues that the Office’s reliance on Paragraph 0074 for the ranges of sodium citrate and/or citric acid is misplaced.  As argued by Applicant, “Dhuppad clearly does not disclose that ALL formulations at ALL concentrations of citric acid and sodium citrate are free of preservatives or EDTA, as required by the instant claims” and “the composition in paragraph [0074] is not taught as being free of EDTA” (Applicant Arguments, Page 10).  In particular, Applicant argues that this interpretation of paragraph 0074 “is further clarified by subsequent paragraph [0078], which discloses compositions that are free of preservatives, but which include EDTA” (Applicant Arguments, Page 9).
The argument is not found persuasive.  Paragraphs 0068-0070 all specify that the compositions may be “substantially free of a complexing agent such as… EDTA” (Paragraph 0068), “free of preservative and complexing agent” (Paragraph 0069) and, further, that “absence of or reduction in the concentration of the additive EDTA also helps reduce the paradoxic effect associated with cough” (Paragraph 0070), and there is nothing to suggest that mention in Paragraph 0074 that the “solution… may contain sodium citrate at a concentration of about 0.1 to about citric acid at a concentration of about 0.1 to 1.0% (w/w)” are not applicable to said compositions which are “free of preservative and complexing agent” (Paragraph 0069).  Furthermore, even if it were the case that the disclosure in paragraph 0074 should be linked to “subsequent paragraph [0078]”, as argued by Applicant, it is not accurate that “paragraph [0078]… discloses compositions that are free of preservatives, but which include EDTA”.  Rather, Paragraph 0078 indicates the compositions are not only free of preservative, but may also be free of EDTA, specifically stating that said compositions can consist essentially of “about 0% to about 0.008% disodium EDTA” (Paragraph 0078).
Next, Applicant argues that, in the claimed method, the composition comprises “[a]ssuming the density of the solution is around 1 g/ml… between around 0.0003 and 0.0020 wt.% tiotropium” which “overlaps slightly with the broad range of tiotropium bromine in the Dhuppad compositions” (Applicant Arguments, Page 11).  However, as further argued by Applicant, “[t]he ranges of citrate ions and citric acid in the compositions formed by the claimed process fall far outside the corresponding ranges in the Dhuppad compositions” and, “[e]ven with the lowest possible amount of citric acid, it is clear that there is a rather significant molar excess of citric acid” in the claimed compositions (Applicant Arguments, Page 11).  Based on the foregoing, Applicant argues that, in the compositions of Dhuppad et al, there would have been “very little tiotropium, in the form of the free base, present when the solution was mixed” and “[t]he tiotropium would be expected to react with the sodium citrate, and, at equilibrium, would form citric acid and tiotropium.  While some tiotropium citrate would be expected to form at equilibrium, with the same large excess of citric acid to tiotropium found in the instant compositions, the equilibrium would not lie nearly as far to the right (i.e., there would inherently be far less tiotproium citrate)” and, “[a]ccordingly, there is far more tiotropium citrate in the 
Yet, as discussed in the basis of the rejection, as further taught by Dhuppad et al the “solution… may contain sodium citrate at a concentration of about 0.1 to about 1.0 % (w/w) and citric acid at a concentration of about 0.1 to 1.0% (w/w)” (Paragraph 0074).  As such, Dhuppad et al embrace compositions comprising a significant amount of tiotropium citrate as claimed, as well as those comprising less tiotriopium citrate.
Lastly, Applicant indicates that the instantly claimed ranges of ingredient are critical (Applicant Arguments, Page 12). In particular, Applicant argues that “experience from albuterol and ipratropium bromide systems indicated that as much as 5-10 times as much active ingredient would be required in the nebulization solution compared to the metered dose form” and thus, “it was unexpected that a nebulized tiotropium solution would be more efficacious (requiring a lower dosage) than current metered dose technology” (Applicant Arguments, Page 12).  
In the previous Action, it was noted that the arguments of counsel cannot take the place of evidence in the record.  In re Shulze, 346 F.2d 600 (CCPA 1965).  However, Applicant indicates that these “are not merely arguments of counsel” (Applicant Arguments, Page 13).
Yet, it remains the case that evidence in the record, namely Dhuppad et al
  For all the foregoing reasons, Applicant’s arguments are not found persuasive.  The rejection of claims is MAINTAINED.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-5, 7-9, 16 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dhuppad et al (US 2016/0339003; of record) in view of McAffer et al (US 2007/0207091; of record).
As amended, instant claim 16 is drawn to a method of making a sterile tiotropium nebulization product, comprising:
(i)	dissolving a quantity of tiotropium (of at least 3 mcg) in a quantity of water (between 0.25 mL and 1.0 mL) to form a tiotropium solution;
(ii)	adjusting the pH and/or osmolality of the tiotropium solution;
(iii)	sterilizing the tiotropium solution (more specifically, by passing the tiotropium nebulization solution through a filter (claim 19));
(iv)	injecting a therapeutically effective unit dose of the sterilized tiotropium solution into a sterile blow-fill-seal container; and
(v)	sealing the sterile blow-fill-container;
wherein the method does not comprise the step of heat sterilization following the sealing; and wherein said tiotriopium solution further comprises:
0.2 to 0.6 wt. % citric acid
0.1 to 0.11 wt. % sodium citrate; and
at least 97 wt. % water;
wherein the solution is complexing agent-free; has a pH in the range of 2.8 to 3.0; has a total volume between 0.25 mL and 1 mL; and comprises no more than 5 mcg tiotropium, and further wherein the solution is benzalkonium chloride-free (claim 5), EDTA and disodium EDTA-free (claim 7), and preservative-free (claims 4 and 8).
The method, as thus summarized, reads on claims 4-5, 7-8, 16 and 19.
Dhuppad et al teach a sterile tiotropium nebulization products comprising at least 3 mcg tiotriopium (and no more than 5 mcg tiotropium wherein), citric acid, sodium citrate, sodium chloride and at least 97% water (Paragraph 0103, Example 2) – which is benzalkonium chloride-free, complexing agent-free, EDTA and disodium EDTA-free, and preservative-free – wherein “the volume of the tiotropium solution of the present invention is from about 0.05 ml to about 1.0 ml” (Paragraph 0080) wherein, as further taught by Dhuppad et al the “solution… may contain sodium citrate at a concentration of about 0.1 to about 1.0 % (w/w) and citric acid at a concentration of about 0.1 to 1.0% (w/w)” (Paragraph 0074) and wherein the pH is “most preferably from about 2.7 to about 3.2” (Paragraph 0071).
  Additionally, Dhuppad et al teach “a process for making an inhalation solution comprising tiotropium” wherein, “[i]n one embodiment, the process comprises the steps of: (a) dissolving tiotropium or its salt in water; (b) optionally addition of pharmaceutically acceptable excipients…; (c) optionally adjusting the pH of the solution… with a pharmaceutically acceptable acid; (d) optionally filtering the solution; and (e) filling a suitable container with the solution” (Paragraphs 0039-0044) wherein “[i]n one embodiment, each container comprises a see also Paragraph 0079: the composition can be “stored in a suitable LDPE container, cyclic olefin polymer container, cyclic olefin copolymer container, or glass container”).
As such, the method of Dhuppad et al differs from the instantly claimed method in that Dhuppad et al fill the filtered and sterilized solution into “suitable containers” but do not identify the containers as blow-fill-seal containers.
Yet, as taught by McAffer et al – which similarly disclose “[a] sterile nebulizer formulation” (Abstract) – such “[f]ormulations... are suitable for filling into ampoules using ‘blow fill seal’ (BFS) methods” wherein “BFS is now the preferred method for aseptic manufacture of ampoules due to the flexibility in container design, overall product quality, product output and low operational costs” (Paragraph 0054).
As such, in further view of McAffer et al, it would have been prima facie obvious to fill the unit dose taught by Dhuppad et al in a blow-fill-seal container. The ordinarily skilled artisan would have found it obvious to do so in order provide “flexibility in container design, overall product quality, product output and low operational costs” with a reasonable expectation of success.
Based on all of the foregoing, instant claims 4-5, 7-8, 16 and 19 are rejected as prima facie obvious. 
Instant claim 3 is drawn to the method of claim 16 wherein the tiotropium solution is therapeutically effective for the treatment of COPD.
Dhuppad et al teaches the composition for “use in the treatment of respiratory diseases such as chronic obstructive pulmonary disease (COPD) in a subject” (Abstract).
As such, instant claim 3 is also rejected as prima facie
Instant claim 9 is drawn to the method of claim 16 wherein the tiotropium is amorphous and anhydrous.  
As taught by Dhuppad et al, in one embodiment, “the tiotropium salt in the pharmaceutical composition or pharmaceutical solution described herein is anhydrous amorphous tiotropium bromide” (Paragraph 0018).
As such, instant claim 9 is also rejected as prima facie obvious. 
Instant claim 18 is drawn to the method of claim 16 wherein the sterilization is exclusive of heat sterilization prior to the injecting step (iv).
Since Dhuppad et al do not teach heat sterilization at any point, instant claim 18 is also rejected as prima facie obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG D RICCI/Primary Examiner, Art Unit 1611